               Case 18-50151-KG      Doc 30     Filed 11/14/18   Page 1 of 13



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re:                                            )     Chapter 7
                                                  )
LIQUID HOLDINGS GROUP, INC. et al.,               )     Case No. 16-10202 (KG)
                                                  )     (Jointly Administered)
              Debtors.                            )
ALFRED T. GIULIANO, solely in his                 )
capacity as chapter 7 trustee for the jointly     )
administered chapter 7 bankruptcy estates         )
of Liquid Holdings Group, Inc. and Liquid         )
Prime Holdings, LLC.                              )
                                                  )
               Plaintiff,                         )     Adv. Pro. No. 18-50151 (KG)
                                                  )
         v.                                       )
                                                  )
GIBSON, DUNN AND CRUTCHER LLP                     )
                                                  )
               Defendant.                         )     Re: Adv. Dkt. No. 6


                              MEMORANDUM OPINION

         Before the Court is the motion (the “Motion”) of Gibson Dunn & Crutcher LLP

(the “Defendant”) to dismiss with prejudice an adversary complaint (the “Complaint”)

filed by Alfred T. Giuliano, the chapter 7 trustee for the jointly administered bankruptcy

estates of Liquid Holdings Group, Inc. and Liquid Prime Holdings, LLC (the “Trustee”),

pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”) 1. For the reasons

discussed below, the Court will grant the Motion but will dismiss the Complaint without

prejudice enabling the Trustee to file an amended complaint if he deems it appropriate.




        Rule 12(b)(6) is made applicable to this adversary proceeding by Federal Rule of
         1

Bankruptcy Procedure 7012.
              Case 18-50151-KG       Doc 30       Filed 11/14/18   Page 2 of 13



                                     JURISDICTION

       The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 157 and 1334. Venue in the District of Delaware is proper pursuant to 28 U.S.C. §§ 1408

and 1409. This is a core proceeding under 28 U.S.C. § 157(b).

                                          FACTS 2

       On January 27, 2016 (the “Petition Date”), Liquid Holdings Group, Inc. and Liquid

Prime Holdings, LLC (collectively, the “Debtors”) filed voluntary petitions for relief

under chapter 11 of the Bankruptcy Code. Compl. ¶ 10. On February 25, 2016, the Court

entered an order converting the chapter 11 cases to cases under chapter 7. Compl. ¶ 12.

Prior to the Petition Date, Debtors and Defendant entered into business agreements,

pursuant to which the Debtors purchased goods and/or services from Defendant. Compl.

¶ 15-16. On October 30, 2015, the Debtors transferred $480,000 to Defendant as payment

for such goods and/or services. Compl. ¶ 16, 18, 25; Compl. Ex. A, at 1.

       The Trustee, seeking to avoid and recover the $480,000 transfer, filed the

Complaint [Adv. D.I. 1] on January 25, 2018. In the Complaint, the Trustee alleges that

the $480,000 transfer constitutes a preferential or fraudulent pre-petition transfer, and

further seek to disallow any claims of Defendant against Debtors pursuant to section

502(d). 3 Compl. ¶ 2. On May 18, 2018, Defendant filed the Motion [Adv. D.I. 6] with




       2For purposes of Defendant’s motion to dismiss, the Court “must accept all of the
[C]omplaint’s well-pleaded facts as true, but may disregard any legal conclusions.” Fowler v.
UMPC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009).
       3  The Court’s references throughout the Memorandum Opinion to “sections” are to
sections of the Bankruptcy Code.
                                              2
              Case 18-50151-KG       Doc 30       Filed 11/14/18   Page 3 of 13



prejudice. The parties briefed the Motion and on October 25, 2018, the Court heard

argument on the Motion and thereafter took the matter under advisement.

                                STANDARD OF REVIEW

       Rule 12(b)(6) provides for dismissal for “failure to state a claim upon which relief

can be granted.” Rule 12(b)(6) is inextricably linked to Federal Rule of Civil Procedure

8(a)(2) (“Rule 8(a)(2)”), which provides that “[a] pleading that states a claim for relief

must contain . . . a short and plain statement of the claim showing that the pleader is

entitled to relief.” Over a decade ago, in its seminal Twombly decision, the Supreme Court

ushered in the modern era of notice pleading under Rule 8(a)(2). The Court observed that

“[w]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations, a plaintiff’s obligations to provide the ‘grounds’ of his ‘entitle[ment]

to relief’ requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (citations omitted). The Twombly standard is one of “plausibility” and not

“probability” - “it simply calls for enough fact to raise a reasonable expectation that

discovery will reveal evidence of” the necessary element. Id. at 556.

       The Supreme Court again addressed the Rule 8(a)(2) notice pleading standard in

its Iqbal decision. See Ashcroft v. Iqbal, 556 U.S. 662, 677-79 (2009). The Iqbal decision

clarifies that the Twombly plausibility standard applies to all civil suits filed in federal

courts and identifies two “working principles” underlying the Twombly decision. Id. at

678. “First, the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a

                                              3
              Case 18-50151-KG        Doc 30       Filed 11/14/18   Page 4 of 13



cause of action, supported by mere conclusory statements, do not suffice.” Id. (citation

omitted). “Second, only a complaint that states a plausible claim for relief survives a

motion to dismiss. Determining whether a complaint states a plausible claim for relief

will . . . be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679 (citation omitted).

       The United States Court of Appeals for the Third Circuit synthesized the preceding

authorities in its Fowler decision:

              [A]fter Iqbal, when presented with a motion to dismiss for
              failure to state a claim, district courts should conduct a two-
              part analysis. First, the factual and legal elements of a claim
              should be separated. The District Court must accept all of the
              complaint’s well-pleaded facts as true, but may disregard any
              legal conclusions. Second, a District Court must then
              determine whether the facts alleged in the complaint are
              sufficient to show that the plaintiff has a “plausible claim for
              relief.” In other words, a complaint must do more than allege
              the plaintiff’s entitlement to relief. A complaint has to “show”
              such an entitlement with its facts. As the Supreme Court
              instructed in Iqbal, “[w]here the well-pleaded facts do not
              permit the court to infer more than the mere possibility of
              misconduct, the complaint has alleged—but it has not
              ‘show[n]’—‘that the pleader is entitled to relief.’” This
              “plausibility” determination will be “a context-specific task
              that requires the reviewing court to draw on its judicial
              experience and common sense.”

Fowler v. UMPC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citations omitted). With

these principles in mind, the Court will proceed with its analysis of the Defendant’s

motion to dismiss.




                                               4
                 Case 18-50151-KG      Doc 30       Filed 11/14/18   Page 5 of 13



                                        DISCUSSION

       The Court’s short exposition of the facts serves to underscore the extreme

weakness of the Complaint’s factual allegations. A Rule 12(b)(6) motion is, after all, meant

to test the sufficiency of a complaint’s factual allegations. See Twombly, 550 U.S. at 555-56.

In the Trustee’s opposition to the Motion, the Trustee repeatedly asks the Court to

consider additional background information not contained in the Complaint, which is

inappropriate. See Iqbal, 556 U.S. at 678-79; Fowler, 578 at 210-11. The Court is duty-bound

to accept only the Complaint’s well-pleaded facts as true and, drawing on the Court’s

“judicial experience and common sense,” conduct a context-specific analysis to determine

if the pleaded facts permit the Court to “infer more than the mere possibility of

misconduct” – i.e. plausibility. Fowler, 578 F.3d at 210-11. The Court will proceed with

such an analysis below on a claim-by-claim basis. The Trustee’s limited and generic

factual allegations ultimately make it a relatively easy task to grant the Motion.

       A.        Count I – Avoidance of Preferential Transfer

       In the Complaint’s first Count, the Trustee alleges that the $480,000 transfer that

Defendant received during the ninety days preceding the Petition Date constituted a

preferential transfer. If the Trustee is to avoid an allegedly preferential transfer pursuant

to section 547(b) of the Bankruptcy Code, he must satisfy the elements set forth in the

statue itself:

                 Except as provided in subsections (c) and (i) of this section,
                 the trustee may avoid any transfer of an interest of the debtor
                 in property—
                 (1) to or for the benefit of a creditor;


                                                5
              Case 18-50151-KG        Doc 30       Filed 11/14/18   Page 6 of 13



              (2) for or on account of an antecedent debt owed by the debtor
              before such transfer was made;
              (3) made while the debtor was insolvent;
              (4) made—
                      (A) on or within 90 days before the date of the filing of
                      the petition; . . . and
               (5) that enables such creditor to receive more than such
              creditor would receive if—
                      (A) the case were a case under chapter 7 of this title;
                      (B) the transfer had not been made; and
                      (C) such creditor received payment of such debt to the
                      extent provided by the provisions of this title.

11 U.S.C. § 547(b). According to the Defendant, the Trustee failed to adequately plead

that the $480,000 transfer was on account of an antecedent debt, and that Defendant was

entitled to less than $480,000 in the Debtors’ chapter 7 cases. The Court agrees.

       The Court finds that the Trustee inadequately pleaded the existence of an

antecedent debt. A complaint must provide sufficient facts detailing the nature of the

alleged antecedent debt. Valley Media, Inc. v. Borders, Inc. (In re Valley Media, Inc.), 288 B.R.

189, 912 (Bankr. D. Del. 2003). Simply reciting “the elements of section 547 in place of any

factual allegations is insufficient to withstand a motion to dismiss.” Gellert v. Lenick Co.

(In re Crucible Materials Corp.), No. 10-55178, 2011 WL 2669113, at *4 (Bankr. D. Del. July

6, 2011). The Defendant correctly attests that the Complaint does not provide any factual

details about the antecedent debt. The Trustee’s Complaint contains no description of

Defendant much less a description of the nature of the relationship between the

Defendant and the Debtors. The Complaint provides no detail of any contracts between

the parties nor any description of the goods and/or services exchanged. The Complaint

merely states that “Defendant was a creditor of the Debtors . . . by virtue of supplying


                                               6
              Case 18-50151-KG       Doc 30       Filed 11/14/18   Page 7 of 13



goods and/or services for which Debtors were obligated to pay” and that the $480,000

transfer “either reduced or fully satisfied a debt or debts then owed by Debtors to

Defendant.” Compl. ¶¶ 22, 24. Such generic allegations fail to sufficiently plead an

antecedent debt. See In re Crucible Materials, 2011 WL 2669113, at *4.

       Similarly, the Court finds that the Trustee failed to sufficiently plead that the

Defendant received more than it would have in a chapter 7 liquidation. The Defendant

asserts that the Complaint merely parrots the language of section 547(b)(5), without

providing any specific factual allegations. In the Trustee’s opposition brief, the Trustee

asks the Court to consider additional facts not present in the Complaint, which allegedly

demonstrate that the Defendant received more than it would have in a hypothetical

chapter 7 bankruptcy. “Even if these allegations could support a [preference] claim,” the

Court finds “it is improper for [the] Trustee[] to raise these allegations for apparently the

first time in [his] opposition brief.” Zazzali v. Wavetronix LLC (In re DBSI, Inc), 445 B.R.

351, 358-59 (Bankr. D. Del. 2011). As a result, the Court will grant the Motion and dismiss

Count I.

       B.     Count II – Avoidance of Fraudulent Transfer

       In the Complaint’s second Count, the Trustee alleges that the $480,000 payment

constitutes a constructive fraudulent transfer. In order to avoid a transfer as

constructively fraudulent pursuant to section 548(a)(1)(B) of the Bankruptcy Code, the

plaintiff must show, as is relevant here, that the transfer was made within two years of

the petition date; the debtor “received less than a reasonably equivalent value in

exchange for such transfer;” and the debtor:

                                              7
               Case 18-50151-KG      Doc 30       Filed 11/14/18   Page 8 of 13



         (I)   was insolvent on the date that such transfer was made . . . or became
               insolvent as a result of such transfer . . . ;
        (II)   was engaged in business or a transaction . . . for which any property
               remaining with the debtor was an unreasonably small capital; [or]
       (III)   intended to incur, or believed that the debtor would incur, debts that would
               be beyond the debtor’s ability to pay as such debt matured.

As in Count I, the Defendant argues that the Trustee mechanically recites the elements of

the claim and thus the Court should dismiss Count II pursuant to Rule 12(b)(6). Again,

the Court agrees.

       The Trustee asks the Court to consider factual allegations raised in his opposition

brief. As previously stated, the Court will only consider factual allegations contained in

the Complaint. In re DBSI, 445 B.R. at 358-59. Because the Complaint only provides a

“threadbare recital[] of the elements of a cause of action, supported by mere conclusory

statements,” the Court will grant the Motion with respect to Count II of the Complaint.

Iqbal, 556 U.S. at 678.

       C.      Counts III and IV – Recovering Avoidable Transfers
               and Disallowing Claims

       In the Complaint’s third and fourth Counts, the Trustee seeks to recover the

$480,000 payment from the Defendant under section 550(a), and disallow any claims held

by Defendant until the Defendant returns the payment to the Debtors’ estates pursuant

to section 502(d). Compl. ¶¶ 37-45. However, the Court can only grant the Trustee the

relief made available under sections 550(a) and 502(d) if the Court finds that the transfer

is avoidable under sections 547 or 548. Because the Court held that the Trustee failed to

adequately plead a credible avoidance claim, the Court will dismiss Counts III and IV.



                                              8
              Case 18-50151-KG         Doc 30       Filed 11/14/18   Page 9 of 13



       D.      Leave To Amend

       The Trustee requests leave to amend the Complaint. Federal Rule of Civil

Procedure 15(a), made applicable to this proceeding by Federal Rule of Bankruptcy

Procedure 7015, provides that granting a party’s request for leave to amend its complaint

is within the sound discretion of the court. 4 Granting such leave is within the court’s

discretion and courts favor allowing amendments. See, e.g., In re Valley Media, Inc., 288

B.R. at 192-93; In re Crucible Materials, 2011 WL 2669113, at *4-5. Yet, a court should

dismiss a complaint with prejudice if amendment would be futile. See Gavin Solmonese,

LLC v. Shyamsundar (In re Amcad Holdings, LLC), 579 B.R. 33, 42 (Bankr. D. Del. 2017).

Futility of amendment exists when “the claim or defense is not accompanied by a

showing of plausibility sufficient to present a triable issue.” Id. (quoting PCT v. Authentic

Specialty Foods, Inc. (In re Fleming Cos.), 347 B.R. 163, 167 (Bankr. D. Del. 2006)).

       The Defendant asks the Court to dismiss all of the Complaint’s Counts with

prejudice because amendment would be futile. The Trustee asserts that if granted leave

to amend, he can address any deficiencies the Court may find in his Complaint by

pleading with additional particularity. Specifically, the Trustee can explain how the

parties argued over whether the Debtors owed the Defendant for unpaid legal services,

that the parties entered a settlement agreement resolving the dispute, and that the

Debtors transferred $480,000 to the Defendant pursuant to the settlement agreement. The




       4  Federal Rule of Civil Procedure 15(a)(2) reads as follows: “[If not amending as a matter
of right], a party may amend its pleading only with the opposing party’s written consent or the
court’s leave. The court should freely give leave when justice so requires.”
                                                9
             Case 18-50151-KG       Doc 30    Filed 11/14/18    Page 10 of 13



absence of such material information from the Complaint weighed heavily in the Court’s

decision to grant the Motion.

       Defendant argues that the Third Circuit’s holding in Lewis v. Diethorn, 893 F.2d 648

(3d Cir. 1990) establishes that amendment of Trustee’s preference claim would be futile

because there the court held that settlement payments cannot be made on account of an

antecedent debt. Id. at 650. In Lewis, a builder filed for bankruptcy shortly after entering

into a settlement agreement in which he paid prospective homebuyers $15,500 to resolve

a dispute between the parties; in exchange the homebuyers lifted a lis pendens on the

property at issue. Id. at 649. The builder’s bankruptcy estate sought to recover the $15,500

payment to the homebuyers as an avoidable preference. Id. The Third Circuit held that

“[w]hat [the debtor] received [from the settlement payment] was not the freedom from

liability on an antecedent debt, but the freedom from the risk of litigation, together with

the rise in the value of the property which resulted when the lis pendens was [removed

from the property index].” Id. at 650.

       Here, the Debtors also transferred payment pursuant to a settlement agreement,

but the Court distinguishes the instant case from the Lewis decision and finds more

persuasive the cases which the Trustee cites. In Peltz v. New Age Consulting Servs., Inc.,

279 B.R. 99 (Bankr. D. Del. 2002), this court determined that when a debtor transferred

payment in settlement of a defendant’s fraud claim, the transfer constituted a payment

made on account of an antecedent debt. The New Age court found the holding in Lewis

“inapposite” to its ruling because “the Court in Lewis also based its decision in part on its

finding that ‘even if the transfer had been for an antecedent debt, it would have been in

                                             10
             Case 18-50151-KG       Doc 30    Filed 11/14/18    Page 11 of 13



satisfaction of an equitable lien, an obligation which would also have defeated the

trustee’s avoidance power.’” Id. at 104 (quoting Lewis, 893 F.2d at 650). Because the

Debtors’ settlement payment in the instant case was not in satisfaction of an equitable

lien, the Court finds that the Trustee may be able to claim an avoidable preference transfer

if granted leave to amend.

       Many courts both inside and outside the Third Circuit criticize the Lewis holding,

and the Court’s decision to allow the Trustee to amend his preference claim is consistent

with this abundant case law. See, e.g., Baker Hughes Oilfield Operations, Inc. v. Cage (In re

Ramba, Inc.), 416 F.3d 394, 399 n.2 (5th Cir. 2005) (“Baker Hughes cites Lewis . . . for the

general proposition that, when a debtor pays a creditor in exchange for the creditor’s

dismissal of a lawsuit, said payment is not made ‘for or on account of an antecedent debt.’

The Third Circuit’s opinion in Lewis, however, has been criticized for its assumption,

without analysis, that a transfer that serves to secure a present benefit cannot also serve

as payment of an antecedent debt.”) (internal citations omitted); Forman v. Bankr. Estate of

Metal Founds., LLC (In re Metal Founds., LLC), No. 13-2337, 2014 WL 232354, at *3 (Bankr.

W.D. Pa. Jan. 21, 2014) (“The Lewis decision has been oft-criticized and not widely

followed.”); Nathan & Miriam Barnert Mem’l Hosp. Ass’n v. Onward Healthcare, Inc. (In re

Nathan & Miriam Barnert Mem’l Hosp. Ass’n), No. 07-02261, 2009 WL 3230789, at *7 (Bankr.

D.N.J. Oct. 5, 2009) (“Here, however, unlike the purchasers in Lewis, [the defendant]

would not have held an equitable lien which would trump the trustee’s avoidance

powers had the transfer not been made.”); Bioplasty, Inc. v. First Tr. Nat’l Ass’n (In re

Bioplasty, Inc.), 155 B.R. 495, 499 (Bankr. D. Minn. 1993) (“The [Lewis] opinion contains no

                                             11
             Case 18-50151-KG       Doc 30    Filed 11/14/18    Page 12 of 13



analysis whatsoever, and simply makes a conclusory statement that the payments were

made for one reason rather than another.”). Accordingly, the Court grants the Trustee

leave to amend Count I.

       Further, the Defendant argues that the Court should dismiss the Trustee’s

fraudulent transfer claim with prejudice because the Trustee cannot logically claim that

the settlement payment was made in exchange for less than reasonably equivalent value,

while simultaneously asserting in his preference claim that it was made to satisfy an

antecedent debt. Defendant cites In re Amcad, 579 B.R. at 41-42 and Miller v. Elway Co. (In

re Elrod Holdings Corp.), 421 B.R. 700, 714 (Bankr. D. Del. 2010) for the proposition that a

payment on a preexisting debt constitutes an exchange for reasonably equivalent value –

i.e., a preference transfer action bars a fraudulent transfer claim. The Trustee argues, and

the Court agrees, that the Defendant misinterprets the court’s holdings. The court did not

find that a payment on a preexisting debt always constitutes an exchange for reasonably

equivalent value; rather, it found that the Trustees failed to provide sufficient facts or

arguments that show that the transfers otherwise lacked reasonably equivalent value. See

In re Amcad, 579 B.R. at 41-42; In re Elrod, 421 B.R. at 714. Because the Trustee argues that

he can show that the Debtors received less than reasonably equivalent value by further

pleading the “rich factual background” of the case, the Court will grant the Trustee leave

to amend Count II.

       Lastly, the Defendant asks the Court to dismiss Counts III and IV with prejudice

because the Trustee’s preference and fraudulent transfer claims should be dismissed with

prejudice. Both parties agree that Counts III and IV are dependent on Counts I and II. The

                                             12
            Case 18-50151-KG      Doc 30     Filed 11/14/18   Page 13 of 13



Court granted leave to amend Counts I and II. As a result, the Court also grants the

Trustee leave to amend Counts III and IV.

                                   CONCLUSION

      For the foregoing reasons, the Court will grant the Defendant’s Motion but dismiss

the Complaint without prejudice. The Court will allow the Trustee 30 days from the date

of the Order giving effect to the Memorandum Opinion to file an amended complaint.




Dated: November 14, 2018                         ____________________________________
                                                 KEVIN GROSS, U.S.B.J.




                                            13
